internal_revenue_service number release date index number ------------------------------------ ------------------------ -------------------------------- ----------------------------- - department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-129174-03 date date --------------------------------------- -------------------- ------------- -------------------------------------------------------- ------------------------------ ---------------------------- ----- ---- ---------- ----- ---------- -------------- legend corporation taxpayer state address commercial unit date a b c d e f dear sir taxpayer under sec_216 of the internal_revenue_code this letter responds to that request corporation organized under the laws of state corporation owns the apartment building located at address building building contains a residential units and b the represented facts are as follows corporation is a cooperative housing we received a letter from your authorized representative requesting a ruling for pursuant to the proprietary lease agreement and sec_216 of the taxpayer proposes to exercise its right under the current lease with respect to plr-129174-03 commercial units currently c shares of common_stock are issued and outstanding all of the outstanding common_stock has been allocated to the residential units no stock has been allocated to the commercial units the commercial unit commercial unit at issue currently is leased by corporation to taxpayer taxpayer has subleased the unit to an unrelated third party the lease will expire on or before date the commercial unit to surrender the lease to corporation in exchange for d shares of corporation’s stock that will be specifically allocated to commercial unit and a separate proprietary lease for commercial unit the right to occupy commercial unit for residential purposes will be subject_to an existing sublease for commercial use of the space code the owner of shares attributable to commercial unit will be granted a proprietary lease entitling such owner as against corporation to occupy commercial unit for dwelling purposes or to use commercial unit for commercial purposes the proprietary lease will grant the owner of the shares attributable to commercial unit the absolute right to take the necessary steps to lawfully convert commercial unit to residential use without the consent of corporation issues on the feasibility of converting commercial unit into a residential apartment the governing zoning rules allow as of right the conversion of commercial unit to residential use commercial unit presently contains a partial bathroom but lacks shower or kitchen facilities the estimated cost of converting commercial unit to residential apartment is approximately dollar_figuree the approximate market_value of commercial unit if converted to residential use is approximately dollar_figuref the conversion of commercial unit to residential use is reasonable under all the facts and circumstances corporation’s issuance and sale of such shares along with the issuance of a proprietary lease with respect thereto and the proposed non-residential use of commercial unit will not prevent corporation from meeting the requirements of sec_216 subsection b there shall be allowed as a deduction amount not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of- sec_216 provides that in the case of a tenant-stockholder as defined in taxpayer has submitted the opinion of a consultant on building and zoning you requested a ruling that the allocation of a shares to commercial unit the real_estate taxed allowable as a deduction to the corporation under plr-129174-03 sec_164 which are paid_or_incurred but the corporation on the houses or apartment building and on the land on which such houses or building are situated or which is paid_or_incurred by the corporation on its indebtedness contracted- the interest allowable as a deduction to the corporation under sec_163 a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment building or b in the acquisition of the land on which the houses or apartment building are situated sec_216 provides that the term cooperative_housing_corporation means a corporation- a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete and partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant-stockholders sec_216 provides that the term tenant-stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy cooperative_housing_corporation under sec_216 each stockholder of the corporation whether or not the stockholder qualifies as a tenant-stockholder under sec_216 and sec_1_216-1 must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation the sec_1_216-1 provides in relevant part that in order to qualify as a revrul_74_241 1974_1_cb_68 provides that for purposes of section revrul_90_35 1990_1_cb_48 provides that revrul_74_241 does not require plr-129174-03 stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient such right must be conferred on each stockholder solely by reasons of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial b b the term apartment in a building means an independent housekeeping unit consisting of one or more rooms containing facilities for cooking sleeping and sanitation normally found in a principal_residence that a unit presently contain all the facilities normally found in a principal_residence in order to constitute an apartment in a building for purposes of sec_216 accordingly a unit will be treated as meeting that definition if the stockholder is entitled to convert the unit to an apartment as defined in revrul_74_241 solely by reason of ownership of stock in the cooperative_housing_corporation the conversion of the unit would be reasonable under all the facts and circumstances including structural feasibility and cost and the applicable zoning building and fire codes permit both the conversion and residential use of the unit as a matter of right the facts and circumstances generally conversion will be reasonable where the unit is structurally similar to existing residential units in the building has ready access to plumbing and utility sources and the cost of converting the unit to residential use is not disproportionate to the fair_market_value the unit would have if the unit were sold as a residence whether conversion of a unit to residential use is reasonable will depend on all situation of revrul_90_35 provides as follows x corporation is a cooperative_housing_corporation as defined in sec_216 of the code that owns land and a building thereon containing apartments all units in the multistory building are residential apartments except for three units on the ground floor that are leased for use as professional offices all of x’s issued and outstanding shares are allocated to the residential apartments in the building x proposes also to allocate authorized but unissued shares to the professional office units and sell them to the corporate or individual occupants of those offices the professional units are structurally similar to residential units in the plr-129174-03 building although the offices do not contain sleeping or cooking facilities they do contain one or more rooms that contain sanitation facilities normally found in a dwelling_unit moreover it would be reasonable to add sleeping and cooking facilities normally found in a dwelling_unit to the office units under all the facts and circumstances the cost of adding sleeping and cooking facilities is equal to approximately percent of the fair_market_value the professional units would have if they were sold as residential units ownership of the shares attributable to the office units would entitle the tenant-stockholders to install sleeping and cooking facilities and occupy the units for dwelling purposes upon approval of the board_of directors of the corporation x has agreed that such approval would not be unreasonably withheld and that it would cooperate in effecting the conversion the entire building including the professional office units is located in an area that is zoned for residential use except that the ground floor may have certain enumerated nonresidential uses that include use as professional offices the ground floor units could be converted from office use to residential apartment use as a matter of right under the applicable local zoning building and fire codes the shares allocated to one of the professional offices will be sold to a third party and not the current occupant the existing commercial lease has one year to run until it terminates if shares are allocated to the unit and sold to a third party the third party will succeed to the lessor’s rights and obligations under the existing commercial lease the purchaser of shares attributable to the one unit of the professional offices is temporarily barred from occupancy by the existing commercial lease nevertheless ownership of stock confers occupancy rights upon the stockholder as against the corporation and the fact that a current occupant has the right to remain in possession of the unit under a pre-existing lease is immaterial for purposes of sec_216 the existence of a long term commercial lease on the nonresidential unit will not disqualify the corporation from treatment as a cooperative_housing_corporation under sec_216 of the code provided that the unit is capable of conversion as provided and the purchaser of the shares has the right to occupy the unit as provided in sec_1_216-1 of the regulations applying the above standards to the facts and representations submitted and subject_to the below limitations we conclude that the allocation of a shares of corporation stock to commercial unit and corporation’s issuance and sale of such shares along with the issuance of a proprietary lease with respect thereto and the proposed nonresidential use of commercial unit will not prevent the corporation from except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer s requesting it sec_6110 of plr-129174-03 meeting the requirements of sec_216 provided such stock is fully paid up and in an amount which bears a reasonable relationship to the portion of the value of corporation’s equity in the building and land attributable to the unit which the purchaser is entitled to occupy concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion whether corporation otherwise meets the requirements of sec_216 the code provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination copy of this letter to your authorized representative a copy of this ruling must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and in accordance with the power_of_attorney on file with this office we are sending a sincerely s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
